United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jessup, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-585
Issued: October 24, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 10, 2011 appellant, through his representative, filed a timely appeal from the
October 21, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP).
She also timely appealed the December 16, 2010 nonmerit decision. Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
compensation benefits effective October 23, 2010; and (2) whether it properly denied her request
for an oral hearing before OWCP’s hearing representative.
On appeal, appellant, through counsel, contends that OWCP’s decisions are contrary to
fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 2, 2009 appellant, then a 46-year-old mail clerk, filed a traumatic injury claim
alleging that on March 19, 2009, while in the performance of her federal duties, she started
coughing up blood, her nose started to bleed and she found it hard to breathe. In a May 25, 2009
statement, she stated that the branch of the employing establishment where she worked was
undergoing remodeling and that the primer was so strong that it burned her nose and made her
cough. Appellant stated that there was no ventilation in her work area. She also stated that
workers started pulling down all the wiring in the ceiling in the back and that there was dust,
dead rodents and droppings falling everywhere. Appellant described coughing up blood and her
nose bleeding all the time. She described the onset of her symptoms in March 2009. On June 5,
2009 OWCP accepted appellant’s claim for acute pharyngitis, shortness of breath and allergic
rhinitis. It paid her compensation for wage loss and medical benefits.
Appellant received treatment from Dr. Prema Siva, a Board-certified internist. In a
March 25, 2009 report, Dr. Siva diagnosed appellant with asthma, headache and allergic rhinitis,
cause unspecified. She noted that appellant’s symptoms began three weeks prior to the
appointment. In a June 19, 2009 attending physician’s report, Dr. Siva indicated that appellant’s
condition was caused or aggravated by her employment activity.
On October 13, 2009 OWCP referred appellant to Dr. Bharat D. Parekh, a Board-certified
internist and pulmonologist, for a second opinion. In an October 23, 2009 report, Dr. Parekh
stated that her symptoms were related to left-sided weakness, altered sensation to touch,
vibratory senses and abnormal gait due to left-sided weakness. He indicated that appellant
needed a neurological consultation. Dr. Parekh noted that she has described being unable to
walk without holding onto something and was unable to lift or carry objects due to left extremity
weakness. In a work capacity evaluation also dated October 23, 2009, he checked boxes
indicating that appellant was not capable of performing her usual job. In a November 4, 2009
report, Dr. Parekh stated that her current diagnosis was weakness in the left side of her body with
unsteady gait, sharp pain and tenderness in the left anterior chest. He opined that appellant’s
complaints of pain and weakness of left-sided body with unsteady gait were not work related.
Dr. Parekh noted that the possible cause of her symptoms was unrelated pulmonary condition,
reactive airway disease or asthma. He recommended a neurological evaluation. Dr. Parekh
stated that appellant was unable to work indefinitely. In a November 20, 2009 report, he stated
that her symptoms and diagnoses were not related to her work injury of March 19, 2009 and that
her continued disability was not due to her work injury.
On April 7, 2010 OWCP issued a notice of proposed termination of appellant’s wage-loss
compensation as the medical evidence established that she was no longer disabled from work due
to her accepted condition.
In a May 10, 2010 report, Dr. Siva stated that she evaluated appellant on March 17, 2009
for cough, congestion in chest and nose, diarrhea and vomiting and that these symptoms started
after appellant was exposed to dust and other material at work where there was ongoing
construction. She noted that she had treated appellant since that time and that she had also
developed pain in the chest and left arm and panic attacks. Appellant was being evaluated by a
neurologist for nerve damage. Dr. Siva also noted that appellant had a spirometry test which

2

showed asthma and that she was started on inhalers. She opined that all of his symptoms
commenced in March 2009 after her exposure at work.
On October 21, 2010 OWCP terminated appellant’s wage-loss compensation benefits
effective October 23, 2010 but her medical benefits were not affected by the termination
decision.
On November 25, 2010 appellant requested an oral hearing before OWCP’s hearing
representative. By decision dated December 16, 2010, OWCP denied her request for a hearing
as it was untimely filed. It also reviewed appellant’s request in its discretion and denied the
request as it determined that the issues raised by her could be equally well addressed by
submitting new evidence and requesting reconsideration.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.2 Having determined that an employee has a disability
causally related to his federal employment, it may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.3
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.4 The implementing regulations state that, if a
conflict exists between the medical opinion of the employee’s physician and the second opinion
physician, OWCP shall appoint a third physician to make an examination. This is called a
referee examination and OWCP will select a physician who is qualified in the appropriate
specialty and who has no prior connection with the case.5 In situations where there exist
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.6
ANALYSIS
On June 5, 2009 OWCP accepted that appellant sustained acute pharyngitis, shortness of
breath and allergic rhinitis as a result of her employment. It terminated her compensation
benefits effective October 23, 2010 as it found that she no longer had any disability related to her
2

Curtis Hall, 45 ECAB 316 (1994).

3

Jason C. Armstrong, 40 ECAB 907 (1989).

4

5 U.S.C. § 8123(a).

5

20 C.F.R. § 10.321.

6

Darlene R. Kennedy, 57 ECAB 414 (2006); Barry Neutuch 54 ECAB 313 (2003); David W. Pickett, 54 ECAB
272 (2002).

3

accepted condition. In making this determination, OWCP accorded determinative weight to the
opinion of Dr. Parekh, the second opinion physician.
The Board finds that there is a disagreement between Dr. Siva, appellant’s treating
physician and Dr. Parekh, the second opinion physician, with regards to whether appellant
remained disabled as a result of the accepted employment-related conditions. Dr. Siva reported
that appellant suffered from numerous conditions including left-side weakness, pain in chest,
reactive airway disease, allergice rhinitis and panic attacks. She opined that appellant’s
symptoms commenced in March 2009 after her exposure at work. Dr. Parekh opined that
appellant’s symptoms, including pulmonary condition, reactive airway disease and asthma, were
not related to her work injury of March 19, 2009 although she was disabled from working.
Accordingly, there was an unresolved conflict between appellant’s treating physician and the
second opinion physician with regards to whether appellant still had disability associated with
her accepted work condition. When such conflicts in medical opinion arise, 5 U.S.C. § 8123(a)
requires OWCP to appoint a referee physician, also known as an impartial medical examiner, to
resolve the conflict.7 The Board finds that OWCP did not meet its burden of proof to terminate
appellant’s compensation and medical benefits due to an unresolved conflict in the medical
opinion.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation benefits effective October 23, 2010.8

7

Supra note 4.

8

In light of the disposition of the termination issue, the second issue is moot.

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 16 and October 21, 2010 are reversed.
Issued: October 24, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

